Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Qianqian WU (Reg. No. 78,599) on 08/17/2022.

The application has been amended as follows: 
In claim 1, lines 5-8, change “1) inputting data of the water distribution system, including a hydraulic model, an actual water leakage amount, a time sequence of monitored values of the free head at pressure measurement points, a leakage risk value of each of a plurality of nodes and an area to be measured” to --1) using pressure sensors to measure a time sequence of monitored values of a free head at pressure measurement points, inputting data of the water distribution system, including a hydraulic model, an actual water leakage amount, a leakage risk value of each of a plurality of nodes and the area to be measured--.
In claim 1, line 12, change “using pressure sensors” to --using the pressure sensors--.
In claim 1, line 13, change “weighed graph variable” to --weighted graph variable--.
In claim 1, line 15, change “weight” to --weights--.
In claim 1, line 19, change “different areas obtained by the virtual division” to --different virtual areas--.
In claim 3, lines 2-3, change “an optimal spatial distribution” to --the optimal spatial distribution--.
In claim 3, line 4, change “water leakage amounts of different areas obtained by the virtual division” to --the water leakage amounts of different virtual areas--.
In claim 4, line 4, change “a pipe leakage risk assessment model” to --the pipe leakage risk assessment model--.
In claim 4, line 8, change “the pipe” to -a pipe--.
In claim 4, line 9, change “the pipe age” to --a pipe age--.
In claim 5, line 3, change “a pipe leakage risk assessment model” to --the pipe leakage risk assessment model--.
In claim 5, line 7, change “a reference risk function” to --the reference risk function--.
In claim 5, lines 9-10, change “a reference risk function” to --the reference risk function--.
In claim 5, line 16, change “113)calculating” to --113) calculating--.
In claim 6, line 7, change “weighed graph variable” to --weighted graph variable--.
In claim 6, line 19, change “virtual area” to --virtual area c--.
In claim 7, line 3, change “monitored pressure and simulated pressure” to --the monitored value and the simulated value--.
In claim 7, line 4, change “a target function” to --the target function--.
In claim 7, line 7, change “a monitored value of the” to --a monitored value of a pressure--.
In claim 8, line 6 change “the algorithm” to --the searching--.
In claim 8, lines 9-11 change “condition 2: a target function value remains unchanged, the algorithm terminates, when an average relative change in the target function value of 50 successive generations” to --condition 2: the searching terminates, when an average relative change in a target function value of 50 successive generations--.
In claim 8, line 12 change “the algorithm” to --the searching--.
In claim 9, line 7, change ”the areas” to --the virtual areas--.


Reasons for Allowance
3.	Claims 1-9 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
	
	Regarding claims 1-9, the closest prior art of record fails to teach the features of claim 1: “using the pressure sensors as sectorization centers and searching a shortest path by a Dijkstra algorithm on the basis of a weighted graph variable that is established based on a topology of the pipe network and by using the pipe lengths as weights, and dividing the pipes into virtual areas” and “selecting a target function and setting two penalty functions, i.e., a minimum free head penalty function and a water leakage amount penalty function, and searching an optimal spatial distribution of water leakage amounts to acquire water leakage amounts of different virtual areas,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. See Office action of 05/12/2022, Notes section, for a discussion of the closest prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857